Citation Nr: 0609753	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-00 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for residuals of fractures of the right radius and ulna.  

2.  Entitlement to a disability rating higher than 20 percent 
for residuals of fractures of toes of the left foot.  

3.  Entitlement to a disability rating higher than 10 percent 
for scars on toes of the left foot.  

4.  Entitlement to a compensable disability rating for nasal 
fracture residuals prior to October 8, 2002.  

5.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from May 1956 to May 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran presented testimony at a February 2002 hearing 
before a Decision Review Officer at the RO.  A transcript of 
the hearing is associated with the claims file.

In November 2003, the Board remanded this case for additional 
evidentiary development.  The requested development has been 
completed, and the case has been returned to the Board for 
further appellate action.

While the case was in remand status, the RO granted the 
veteran's claim of entitlement to a compensable disability 
rating for nasal fracture residuals, assigning a 10 percent 
rating effective October 8, 2002.  A 10 percent rating 
represents the maximum rating available for septal deviation 
under Diagnostic Code 6502.  However, as the maximum benefit 
was not granted from January 25, 2000 (date of claim) to 
October 8, 2002, the issue, as modified, remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated).

The Board notes that at his February 2002 hearing and in 
written statements, the veteran has raised the issues of 
entitlement to service connection on a secondary basis for a 
back disability, a psychiatric disability, and a neurological 
disability of the left foot.  These matters are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's right radius and ulna fracture residuals 
are manifested by bone fusion with the hand fixed in full 
pronation.

2.  The veteran's left foot toe fracture residuals are 
manifested by moderately severe impairment.

3.  The veteran's left foot scars are tender on objective 
demonstration, but are not deep and do not cause limited 
motion or function.

4.  The veteran's nasal fracture residuals were manifested by 
a deviated nasal septum with 50 percent bilateral obstruction 
from January 25, 2000, to October 8, 2002.

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for residuals of fractures of the right radius and 
ulna fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5213 (2005).

2.  The criteria for a disability rating higher than 20 
percent for residuals of fractures of toes of the left foot 
toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2005).

3.  The scars of the veteran's left foot do not warrant more 
than a 10 percent rating.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002); 38 
C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7801-7804(2005).

4.  The criteria for a 10 percent disability rating for nasal 
fracture residuals for the period from January 25, 2000, 
through October 7, 2002, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2005).

5.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected right radius and ulna fracture residuals, 
left foot toe fracture residuals and scars, and nasal 
fracture residuals.  He is also seeking a TDIU.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in March 2001 and March 2004 letters from the RO to 
the veteran and his representative.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
pertinent VA medical records, and Social Security 
Administration (SSA) disability records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claims.  

Increased Ratings

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Right Radius and Ulna

The veteran is currently assigned a 30 percent disability 
rating for the residuals of fractures of the right radius and 
ulna fracture under 38 C.F.R. § 4.71a, Diagnostic Code 5213, 
which provides that impairment of supination and pronation of 
the major upper extremity with bone fusion warrants a 30 
percent evaluation if the hand is fixed in full pronation or 
a 40 percent evaluation if the hand is fixed in supination or 
hyperpronation.    

An August 1998 VA bones examiner found that the veteran's 
right hand was fixed or fused with respect to supination and 
pronation.  A November 2000 VA examination report also shows 
that the veteran was unable to supinate the right forearm, 
and that it was essentially fused.  While both reports 
establish that the veteran's right arm is fixed in position, 
there is no indication that it is fixed in either 
hyperpronation or supination, as required for a 40 percent 
rating.  Indeed, pictures of the veteran's right arm included 
with the August 1998 examination report, when compared to 
Plate I under 38 C.F.R. § 4.71a, show that the veteran's 
right arm is fixed in full pronation.  Therefore, the 
disability does not warrant a higher rating under Diagnostic 
Code 5213.  

The Board has considered the veteran's statements with 
respect to his right arm; however, he has neither stated nor 
suggested that his right arm is fixed in supination or 
hyperpronation so as to warrant a 40 percent rating.  

The Board has also considered whether another diagnostic code 
is appropriate and would afford a higher rating.  Diagnostic 
Code 5210 provides a 50 percent rating where there is 
nonunion of the radius and ulna with flail false joint.  
There is no suggestion of such symptomatology in this case.  
Diagnostic Codes 5211 and 5212 provide 40 percent ratings 
where there is impairment of either the radius or ulna with 
nonunion and loss of bone substance.  Such is not shown or 
alleged in this case.

The Board has also considered additional functional loss due 
to pain under 38 C.F.R. § 4.40 (2005) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as 
discussed above, the veteran's right radius and ulna are 
essentially fused in a position of full pronation.  As motion 
of the arm in the plane of supination to pronation is no 
longer possible, the Board finds that the assignment of 
additional compensation based on motion that is accompanied 
by pain, weakness, excess fatigue, or incoordination under 38 
C.F.R. §§ 4.40 and 4.45 is not appropriate or warranted.

Therefore, based on the evidence, and in consideration of the 
rating criteria, the Board finds that a disability rating 
higher than 30 percent for the veteran's right radius and 
ulna fracture residuals is not in order.


Residuals of Fractures of Toes of the Left Foot 

The veteran is currently assigned a 20 percent disability 
rating for his service-connected left foot toe fracture 
residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
which provides that a 20 percent evaluation is warranted for 
moderately severe foot impairment and a 30 percent evaluation 
is warranted for severe foot impairment.  

The most recent evidence of record consists of a report 
submitted by the veteran from his private podiatrist, T.A.C. 
in March 2005.  In that report, T.A.C. described the 
veteran's complaint of pain associated with a lot of walking 
and standing, described by the veteran as "moderately 
severe" in intensity.  

A January 2001 residual physical functional capacity 
assessment conducted by SSA describes the pain experienced by 
the veteran in the left forefoot as "severe."  However, 
this report does not appear to be based on an objective 
examination of the veteran, but is in essence a review of 
other evidence and the veteran's statements.  

The Board acknowledges that use of terminology such as 
"moderately severe" or "severe" by VA examiners and others 
is not dispositive of the issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  

While both the March 2005 and January 2001 reports describe 
the veteran's level of pain--an inherently subjective 
symptom--the objective findings with respect to the left foot 
are indicative of mild to moderate impairment.  An October 
2000 VA orthopedic consultation shows normal alignment of the 
foot.  A November 2000 X-ray report shows only "minimal" 
residual deformity of the second, third and fourth 
metatarsals, and no significant residual deformity of the 
fifth metatarsal.  The X-ray report shows a diagnosis of 
"mild to moderate" degenerative changes of the first 
metatarsophalangeal joint with marginal sclerosis, 
hypertrophic spurring, subchondral cyst formation and 
narrowing of the joint space.  Also noted were "mild" 
degenerative changes of the third, fourth and fifth 
metatarsophalangeal joints with "slight" marginal 
hypertrophic spurring.  

On VA examination in August 1998, the diagnosis was "mild to 
moderate" degenerative changes of the first 
metatarsophalangeal joint and "mild" degenerative changes 
of the third, fourth and fifth metatarsophalangeal joints.  
An August 1998 X-ray examination showed old healed fractures 
of the distal shafts of the second, third, fourth and fifth 
metatarsals, with "mild" residual deformity of the fourth 
metatarsal, "minimal" residual deformity of the second and 
third metatarsals, and no significant residual deformity of 
the fifth metatarsal.  There were "mild to moderate" 
degenerative changes of the first metatarsophalangeal joint, 
with marginal sclerosis, hypertrophic spurring, subchondral 
cyst formation and narrowing of the joint space.  There were 
"mild" degenerative changes of the third, fourth and fifth 
metatarsophalangeal joints, with "slight" marginal 
hypertrophic spurring.  

In summary, the objective clinical findings consistently show 
mild to moderate symptomatology of the left foot, and do not 
indicate or suggest such symptomatology as could be 
considered severe.  In comparison, the veteran's subjective 
accounts, as noted above, indicate moderately severe to 
severe impairment due to pain.  On VA examination in November 
2000, the veteran described a burning pain that is present 
under the metatarsal heads, sharp pain in the great toe, a 
clicking sensation when he rolls forward on the toes and a 
pins and needles sensation in the left heel.  These 
complaints were supported by objective observation.  The 
examiner noted a grossly abnormal gait with the veteran 
walking primarily on the left heel, without forward roll 
movement of the foot.

An October 2000 VA orthopedic consultation shows the 
veteran's complaint of significant pain with intermetatarsal 
manipulation and palpation of the metatarsal spaces, but no 
pain with muscle/toe range of motion and no significant pain 
with palpation over the bony metatarsophalangeal joints.  He 
has decreased range of toe motion and difficulty extending 
the toes.

Although the veteran is competent to report his symptoms, 
like all evidence his self reports must be evaluated in the 
light of the entire record.  While the Board has found no 
objective support for an overall description of the veteran's 
symptomatology as severe, the Board believes that the 
veteran's complaint of pain, as demonstrated objectively by 
his abnormal gait, is reflective of greater impairment than 
shown by the objective descriptions of mild to moderate 
symptomatology.  The Board believes that the March 2005 
description of the veteran's private physician T.A.C. most 
accurately reflects the veteran's overall impairment.  
Moderately severe impairment, as described by T.A.C., 
warrants a 20 percent rating under Diagnostic Code 5284.  

The Board has also considered a February 2000 letter from 
A.D.G., D.P.M. that recommends that the veteran work at a job 
where he would not be bearing all of his weight on his left 
foot.  In the Board's view, such a recommendation is in 
complete accord with the evidence reported and discussed.  
A.D.G.'s recommendation does not, however, provide any basis 
to assign a rating higher than 20 percent, as it does not 
indicate or suggest that the veteran's left foot 
symptomatology is more than moderately severe.  

An August 1999 letter from the veteran's former employer 
states that the veteran's primary duty as a press brake 
operator requires that he stand on his left foot most of the 
day and requires a good deal of lifting and use of hammers.  
While his employer made efforts to accommodate the veteran, 
he stated that the veteran was less able to handle his duties 
than he was years ago.  The veteran also submitted a one-
sentence letter from his former employer, dated in April 
2000, stating that the veteran's employment was terminated 
due to his inability to physically perform his duties.  

A February 2000 letter from A.N.C., M.D. states that the 
veteran is unemployable due to his left foot.  While this 
evidence will be addressed in relation to his TDIU claim 
below, the Board simply notes that the opinion of A.N.C., and 
the letters from the veteran's former employer clearly show 
that the veteran's left foot disability makes it impossible 
for him to engage in an occupation where he is required to 
stand on his left foot for extended periods.  However, such 
evidence does not establish that the symptomatology 
associated with the veteran's left foot is somehow worse than 
currently evaluated, and it does not establish that the 
veteran's moderately severe foot impairment, when considered 
in isolation, renders him otherwise unemployable.  

In addition, the Board notes that the veteran has other 
service-connected and non-service connected disabilities 
which are not differentiated in the evidence with respect to 
employment.  In particular, the Board notes that an April 
2000 outpatient treatment report refers to a work-related 
crush injury to the veteran's non-service-connected right 
foot.  

The Board has considered whether another diagnostic code is 
appropriate and would afford a higher rating, but has 
identified none.  The veteran has arthritis of the left foot; 
however, a rating under Diagnostic Code 5003 would not 
provide a rating higher than already assigned.  The veteran 
has also been diagnosed with a probable Morton's neuroma of 
the left foot; however, that disability is not service 
connected.  

The Board also notes, by way of comparison, that a 30 percent 
disability rating is for assignment under Diagnostic Code 
5170 for amputation of all of the toes, where there is no 
metatarsal involvement.  There is simply no suggestion from 
the medical evidence that the veteran's fracture residuals 
approximate amputation of all of his toes as required for a 
30 percent rating under Diagnostic Code 5170.

The Board has also considered additional functional loss due 
to pain under 38 C.F.R. § 4.40 (2005) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2005); DeLuca, 8 Vet. App. 
202.  However, as discussed above, the veteran's subjective 
pain has already been considered as a principal component of 
his "moderately severe" impairment.  There is no objective 
evidence of weakness, instability or incoordination.  An 
October 2000 VA orthopedic assessment found no evidence of 
gross instability and no significant atrophy.  A July 2000 VA 
orthopedic assessment shows 5 out of 5 motor strength in the 
extensor hallucis longus, flexor hallucis longus, anterior 
tibialis, and gastrocnemius soleus.  With consideration of 
all pertinent disability factors, the Board never the less 
concludes that the left foot impairment is not more than 
moderately severe.

Accordingly, an evaluation in excess of 20 percent is not in 
order.

Left Foot Scars

The veteran is currently assigned a 10 percent disability 
rating for his service connected left foot scars under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  He is seeking a 
rating higher than 10 percent.  

Diagnostic Code 7804 provides only a single 10 percent 
disability rating for scars that are superficial and painful 
on examination.  

The Board has considered whether any other diagnostic codes 
would be appropriate.  However, due to the location of the 
veteran's scars on his left foot, Diagnostic Code 7800 is not 
for application.  Diagnostic Code 7801 requires a showing 
that the scars are deep or cause limited motion.  An August 
1998 VA examination shows that the veteran has surgical scars 
between the first and second toes of the left foot, between 
the third and fourth toes of the left foot and between the 
fourth and fifth toes of the left foot, over the metatarsal 
phalangeal joint area.  They are well healed.  Pictures of 
the veteran's scars were included with the examination 
report.  They do not indicate that the scars are deep.  There 
is no evidence consistent with limitation of motion or other 
limitation of function due to the scars.  Moreover, the 
functional impairment of the left foot is separately 
evaluated under Diagnostic Code 5284 and therefore is not for 
consideration in evaluating the scars.  Therefore, Diagnostic 
Codes 7801 and 7805 are not for application.  Diagnostic 
Codes 7802 and 7803 do not provide for a rating higher than 
10 percent.  

The Board has also considered the diagnostic codes in effect 
prior to a September 2002 amendment of rating schedule for 
disorders of the skin.  However, in light of the veteran's 
reported symptomatology, the former versions of the 
diagnostic codes governing scars do not provide a rating 
higher than 10 percent.

Accordingly, a rating in excess of 10 percent is not in order 
for the scars of the veteran's left foot.

Nasal Fracture Residuals

The veteran is currently assigned a 10 percent disability 
rating for his service-connected nasal fracture residuals 
under 38 C.F.R. § 4.97, Diagnostic Code 6502.  However, prior 
to October 8, 2002, the veteran is assigned a noncompensable 
rating.  He is seeking a compensable rating for the period 
from January 25, 2000, to October 8, 2002.

Diagnostic Code 6502 provides that a 10 percent disability 
rating is warranted for nasal septal deviation if there is 50 
percent obstruction bilaterally or a complete obstruction on 
either side.  

The veteran's claim for an increased rating was received on 
January 25, 2000.  He was not provided a VA nose examination 
in response to this claim until March 2004.  That examination 
confirmed the presence of a deviated nasal septum with 50 
percent obstruction bilaterally.  In fact, an October 8, 
2002, letter from T.R., M.D., and a December 2003 letter from 
A.J.O., M.D. also indicate that that the veteran had a 
deviated nasal septum with 50 percent obstruction, 
bilaterally.  The RO has assigned the 10 percent evaluation 
from October 8, 2002, because that is the date of the 
earliest evidence indicating that the veteran met the 
criteria for a 10 percent rating.  The Board notes that from 
the date of receipt of the veteran's claim in January 2000 
until October 8, 2002, there is no medical evidence 
indicating that the disability did not meet the criteria for 
a compensable rating.  Therefore, with resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that the disability was compensably disabling when the 
veteran filed his claim.  Accordingly, a 10 percent rating is 
warranted for the period from January 25, 2000, through 
October 7, 2002.




Total Disability Rating  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  For the above purpose of one 60 percent 
disability, disabilities resulting from common etiology or a 
single accident will be considered one disability.  38 C.F.R. 
§ 4.16(a) (2005).  

The veteran's service-connected disabilities are wrist 
fracture residuals, rated at 30 percent, toe fracture 
residuals, rated at 20 percent, toe scars and nose fracture 
residuals, each rated at 10 percent, and other scars, rated 
as noncompensable.  The disabilities are the result of a 
single accident and the combined rating for the disabilities 
is 60 percent.  Therefore, he meets the minimum schedular 
criteria for consideration of a total rating based on 
individual unemployability due to service-connected 
disabilities.  

In his claim for a total rating, the veteran reported that he 
has a GED and work experience as a press brake operator.  He 
stated that he last worked in March 1999 and that he had been 
too disabled to work since then.

The veteran has consistently stated in his submissions to VA 
that he is unemployable due to the physical demands of his 
particular occupation, and due to the resulting need to take 
narcotic medications to deal with the pain.

As discussed above with respect to the left foot disability, 
a February 2000 letter from A.D.G., D.P.M. recommends that 
the veteran should work at a job where he would not be 
bearing all of his weight on his left foot.  Such a 
recommendation does not indicate that the veteran is unable 
to secure and follow a substantially gainful occupation; it 
suggests only that certain types of employment would not be 
suitable.  

An August 1999 letter from the veteran's former employer 
states that the veteran's primary duty as a press brake 
operator requires that he stand on his left foot most of the 
day and requires a good deal of lifting and use of hammers.  
A one-sentence letter from his former employer, dated in 
April 2000, states that the veteran's employment was 
terminated due to his inability to physically perform his 
duties.  Again, while such evidence clearly indicates that 
the veteran cannot be expected to perform certain types of 
physically demanding employment, it does not suggest that he 
is unable to secure and follow a substantially gainful 
occupation. 

A February 2000 letter from A.N.C., M.D. states that the 
veteran is unemployable for all "intensive" purposes due to 
his "medical issues."  While this opinion clearly asserts 
that the veteran is unemployable, the Board finds that it is 
unpersuasive in that assertion.  A.N.C. does not attempt to 
explain why the veteran's medical issues, identified as the 
inability to stand and walk for prolonged periods, render him 
unable to engage in any substantially gainful employment.  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  As discussed 
above, the veteran is clearly precluded from engaging the 
particular occupation he formerly held; however, there is no 
suggestion from A.N.C.'s opinion, or from elsewhere in the 
record that the veteran could not find and retain employment 
in some other occupation suited to his skills and experience.  

The veteran has been found to be disabled by the Social 
Security Administration as of September 1999, but the primary 
reason for this was low back pain.  Left foot pain was 
considered only a secondary diagnosis.  

In summary, while the evidence clearly establishes that the 
veteran would have great difficulty engaging in his former 
occupation, or any occupation that required prolonged 
standing, the evidence does not establish or suggest that the 
veteran's service-connected disabilities are sufficient by 
themselves to preclude him from obtaining or engaging in 
substantially gainful employment consistent with his 
education and industrial background.  As a preponderance of 
the evidence is against the claim, the Board finds that a 
TDIU is not in order.


ORDER

A disability rating higher than 30 percent for residuals of 
fractures of the right radius and ulna fracture is denied.

A disability rating higher than 20 percent for residuals of 
fractures of toes of the left foot is denied.

A disability rating higher than 10 percent for left foot 
scars is denied.

A 10 percent disability rating for nasal fracture residuals 
is granted for the period from January25, 2000, through 
October 7, 2002, subject to the criteria applicable to the 
payment of monetary benefits.

A total disability rating for compensation purposes based 
upon individual unemployability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


